UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1115



MISRAK HAILEMARIAM GEBREHIWOT,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-220-634)


Submitted:   August 17, 2005             Decided:   December 13, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. John L. Brownlee,
United States Attorney, Sara Bugbee Winn, Assistant United States
Attorney, Roanoke, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Misrak Hailemariam Gebrehiwot, a native and citizen of

Ethiopia,    petitions    for     review    of   an   order    of    the    Board     of

Immigration     Appeals     (Board)       denying     her     motion       to    reopen

immigration proceedings.           We review the denial of a motion to

reopen for abuse of discretion.            8 C.F.R. § 1003.2(a) (2004); INS

v. Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d

587, 595 (4th Cir. 1999).         The denial of a motion to reopen must be

reviewed with extreme deference, since immigration statutes do not

contemplate    reopening    and    the     applicable       regulations         disfavor

motions to reopen.    M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).

            A motion to reopen "shall state the new facts that will

be proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material."

8 C.F.R. § 1003.2(c)(1) (2004).            "A motion to reopen proceedings

shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could

not have been discovered or presented at the former hearing."                        Id.

We have reviewed the record, the immigration judge's decision, and

the Board's orders and find no abuse of discretion.

             Accordingly,    we    deny    the   petition      for     review.        We

dispense with oral argument because the facts and legal contentions




                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -